Citation Nr: 1241608	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for left Achilles tendonitis, currently rated 10 percent disabling.

2.  Entitlement an increased rating for right shoulder tendonitis, currently rated 20 percent disabling.

3.  Entitlement an increased rating for right Achilles tendonitis, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1983 to January 1987.

This case initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied an increased rating for left Achilles tendonitis, rated 10 percent disabling.

In June 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In October 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.

In June 2012, the RO denied increased ratings for right shoulder tendonitis and right Achilles tendonitis.  The Veteran filed a June 2012 notice of disagreement (NOD), but neither the physical nor Virtual VA claims file contains a statement of the case (SOC) with regard to these issues.

The claims for increased ratings for right shoulder tendonitis and right Achilles tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Symptoms of left Achilles tendonitis most nearly approximated marked limitation of motion, and there was no ankylosis, malunion of os calcis or astralgus, or astragalectomy.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for left Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his increased rating claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2009 letter.

In addition, in the April 2009 letter and an August 2009 letter, the RO provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in the December 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Finally in this regard, during the June 2011 Board hearing, the undersigned explained the issue on appeal, and asked questions designed to indicate the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was afforded a March 2009 VA examination.  In its October 2011 remand, the Board, noting the Veteran's testimony that her left Achilles tendonitis had worsened since that examination and the fact that the March 2009 VA examiner did not review the claims file, instructed that the Veteran be afforded a new VA examination as to the severity of this disability.  Such an examination was conducted in October 2011.  As shown by the discussion below, the March 2009 and October 2011 VA examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the left Achilles tendonitis in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The RO/AMC therefore complied with the Board's October 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for left Achilles tendonitis is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 20 percent rating is proper.

The Veteran's left Achilles tendonitis is rated 10 percent under 38 C.F.R. § 4.71a, DC 5271.  Pursuant to DC 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle while a 20 percent rating is warranted for marked limitation of motion.  Normal range of motion for the ankle is 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  The words moderate and marked are not defined in the regulations.  Regardless of the precise basis of the RO's 10 percent rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Higher ratings are warranted under DC 5270 for ankylosis, malunion of os calcis or astralgus, and astragalectomy, but the evidence below shows that the Veteran does not have these or related symptoms.  The dispositive question on this appeal is therefore whether the symptoms of the Veteran's left Achilles tendonitis more nearly approximates moderate or marked limitation of motion.  For the following reasons, the Board finds that the symptoms more nearly approximate moderate limitation of motion.

The Veteran had a left Achilles tendon tear repaired in September 1998.  On the March 2009 VA examination, although the claims folder was not available, her medical history was reviewed, and included Achilles tendon debulking in 1997, and open repair of a ruptured Achilles tendon in 1998.  There was no deformity, giving way, instability, weakness or incoordination.  There was, however, pain, stiffness, and decreased speed of joint motion.  There were repeated effusions.  There were no episodes of dislocation or subluxation, locking, or symptoms of inflammation.  Joint motion, however, was affected.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran could stand more than an hour, but fewer than three hours.  The Veteran was only able to walk one to three miles. No assistive devices were used.  Although a weight bearing joint was affected, gait was normal.  The left ankle joint was characterized by weakness and associated with a tight Achilles tendon.  The range of motion revealed pain with active motion, left dorsiflexion from 0 to 10 degrees, left plantar flexion from 0 to 45 degrees, with no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions.  The diagnosis was of loss of motion of the left ankle associated with Achilles tendonitis.  Daily activities such as chores, shopping, and recreation were mildly affected, whereas exercise was severely affected and participation in sports prevented due in part to the left Achilles tendonitis.

In January 2010, the Veteran wrote that she experienced problems standing, walking, and sitting relative to her left Achilles tendon, and that she experienced spasms pain and discomfort involving her left ankle, heel and arch. She indicated that her problems affected her ability to work in the operating room, because work required standing and lifting. She indicated that she experienced problems standing, walking, and sitting. She also reported associated pain and discomfort.

In May 2011, the Veteran wrote that her left Achilles tendon was getting worse.  She specifically described that she was having difficulties walking, and that her range of motion and weight bearing were reduced.  A May 2011 Chandler Regional Medical Center left ankle X-ray report indicated that the ankle mortise was intact, there were no definite fractures or dislocations, bony productive change was seen along the upper superior aspect of the mid-portion of the talus and along the superior aspect of the mid-foot.  A bony calcaneal spur was noted.

At her June 2011 Travel Board hearing the Veteran indicated that since her most recent VA examination in March 2009 she was experiencing difficulty walking, especially in the mornings.  She explained that her left heel felt as if it was bruised, as if a baseball bat had hit it, and indicated that because of the pain it was difficult to put weight on it.  She described that her left ankle pain caused her to feel unbalanced, and her left ankle was otherwise swollen and limited her range of motion.  The Veteran believed that her ankle caused "marked" limited motion, as she had both weakness and pain.  She described difficulty bending down and standing for long periods of time, which interfered with her work as an operating room nurse.  The Veteran indicated that after her Achilles was "shredded like spaghetti" in the 1998 operation, and surgeons pulled her tendon under her heel, which caused her current problems.

As noted in the October 2011 remand, the Veteran worked as a licensed registered nurse, and thus, her opinions regarding medical matters carry weight beyond that of a mere lay person, and will be considered as such by the Board.

On the October 2011 VA examination, the claims file was reviewed, the Veteran did not report that flare-ups impacted the function of her ankle, initial range of motion measurements showed left ankle plantar flexion to 35 degrees with objective evidence of painful motion at 35 degrees and left ankle plantar dorsiflexion to 20 degrees or greater with objective evidence of painful motion at 20 degrees or greater.  Range of motion was the same after repetitive testing, and there was no additional limitation in range of motion of the ankle following repetitive use, but there was functional loss and/or impairment of the ankle consisting of less movement than normal and pain on movement.  There was also localized tenderness or pain on palpation of the joints/soft tissue.  Muscle strength and joint stability testing were normal and there was no ankylosis.  There were no shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of os calcis or talus, or astragalectomy.  There were scars but they were not painful or unstable or greater than 39 square cm.

The above evidence reflects that there has been significant limitation of motion of the left ankle.  There was limitation of dorsiflexion to 10 degrees on the March 2009 VA examination and limitation of plantar flexion to 35 degrees on the October 2011 VA examination.  There was also decreased speed of joint motion on the March 2009 VA examination and less movement than normal of the left ankle following repetitive use on the October 2011 VA examination.  The Veteran also offered competent, credible statements indicating limitation of range of motion of the left ankle in her job and in performing daily activities.  Given this evidence of limitation of motion of the left ankle throughout the appeal period and the lack of definition of moderate versus marked limitation of motion, the Board finds that, with reasonable doubt resolved in favor of the Veteran, her symptoms more nearly approximate marked limitation of motion warranting a 20 percent rating throughout the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  This is the highest schedular rating under DC 5271 and the evidence reflects that there were none of the symptoms warranting a higher or separate rating under any potentially applicable diagnostic code as discussed above.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's left Achilles tendonitis are fully contemplated by the applicable rating criteria.  As shown above, the criteria of marked limitation of motion is broad enough to encompass most of the Veteran's symptomatology, and other potential symptoms were contemplated by the other diagnostic codes applicable to the ankle.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required, and referral for consideration of an extraschedular rating for left Achilles tendonitis is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's left Achilles tendonitis most nearly approximated marked limitation of motion throughout the appeal period, warranting a 20 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A rating of 20 percent for left ankle Achilles tendonitis is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As noted above, the Veteran filed with the RO a June 2012 NOD as to the denial of claims for increased ratings for right shoulder tendonitis and right Achilles tendonitis, but no SOC has yet been issued.  Where, as here, a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The claims for increased ratings for right shoulder and right Achilles tendonitis must therefore be REMANDED for appropriate disposition, including issuance of an SOC, prior to further review.

Accordingly, the claims for increased ratings for right shoulder tendonitis and right Achilles tendonitis are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SOC as to the claims for increased ratings for right shoulder tendonitis and right Achilles tendonitis.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2012).

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures if an appeal is properly perfected.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


